DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–6, 8, 11, 18, 19, 21–26, 28, 37, 38, and 47 is/are pending.
Claim(s) 7, 9, 10, 12–17, 20, 27, 29–36, and 39–46 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0328471 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 September 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters of FIGS. 1–5 and 7 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
The view numbers of FIGS. 1–7 are not larger than the letter, number, and reference characters used in the drawing. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: GEL ELECTROLYTE COMPOSITE INCLUDING IONIC LIQUID AND ZWITERIONIC POLYMER SCAFFOLD.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–6, 8, 11, 18, 19, 21–26, 28, 37, 38, and 47 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a non-lithium-containing ionic liquid" in line 9. Claim 1 has previously recited the limitation "a non-lithium-containing ionic liquid" in line 4. It is unclear if "a non-lithium-containing ionic liquid" recited in line 9 is further limiting "a non-lithium-containing ionic liquid" recited in line 4.
Claim 1 recites the limitation "a lithium-containing ionic liquid" in line 11. Claim 1 has previously recited the limitation "a lithium-containing ionic liquid" in lines 4–5. It is unclear if "a 
Claim 1 recites the limitation "zwitterions" in line 10. Claim 1 has previously recited the limitation "zwitterions" in line 8. It is unclear if "zwitterions" recited in line 10 is further limiting "zwitterions" recited in line 8.
Claim 2 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a non-lithium-containing ionic liquid." Claim 1, which claim 3 is directly dependent, recites the limitation "a non-lithium-containing ionic liquid." It is unclear if "a non-lithium-containing ionic liquid" recited in claim 3 is further limiting "a non-lithium-containing ionic liquid" recited in claim 1.
Claim 4 recites the limitation "one or more zwitterionic monomers." Claim 1, which claim 4 is directly dependent recites the limitation "one or more zwitterionic monomers." It is unclear if "one or more zwitterionic monomers" recited in claim 4 is further limiting "one or more zwitterionic monomers" recited in claim 1.
Claim 4 recites the limitation "one or more non-zwitterionic monomers." Claim 1, which claim 4 is directly dependent recites the limitation "one or more non-zwitterionic monomers." It is unclear if "one or more non-zwitterionic monomers" recited in claim 4 is further limiting "one or more non-zwitterionic monomers" recited in claim 1.
Claim 5 recites the limitation "one or more zwitterionic monomers." Claim 1, which claim 5 is directly dependent recites the limitation "one or more zwitterionic monomers." It is 
Claim 8 recites the limitation "a non-lithium-containing ionic liquid." Claim 1, which claim 8 is directly dependent, recites the limitation "a non-lithium-containing ionic liquid." It is unclear if "a non-lithium-containing ionic liquid" recited in claim 8 is further limiting "a non-lithium-containing ionic liquid" recited in claim 1.
Claim 8 recites the limitation "zwitterions." Claim 1, which claim 8 is directly dependent recites the limitation "zwitterions." It is unclear if "zwitterions" recited in claim 8 is further limiting "zwitterions" recited in claim 1.
Claim 11 recites the limitation "a lithium-containing ionic liquid." Claim 1, which claim 11 is directly dependent, recites the limitation "a lithium-containing ionic liquid." It is unclear if "a lithium-containing ionic liquid" recited in claim 11 is further limiting "a lithium-containing ionic liquid" recited in claim 1.
Claim 11 recites the limitation "zwitterions." Claim 1, which claim 11 is directly dependent recites the limitation "zwitterions." It is unclear if "zwitterions" recited in claim 11 is further limiting "zwitterions" recited in claim 1.
Claims 18 and 19 are directly or indirectly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claims 18 and 19 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a non-lithium-containing ionic liquid." Claim 1, which claim 21 is directly dependent, recites the limitation "a non-lithium-containing ionic liquid." It is 
Claim 21 recites the limitation "zwitterions." Claim 1, which claim 21 is directly dependent recites the limitation "zwitterions." It is unclear if "zwitterions" recited in claim 21 is further limiting "zwitterions" recited in claim 1.
Claim 21 recites the limitation "a lithium-containing ionic liquid." Claim 1, which claim 21 is directly dependent, recites the limitation "a lithium-containing ionic liquid." It is unclear if "a lithium-containing ionic liquid" recited in claim 21 is further limiting "a lithium-containing ionic liquid" recited in claim 1.
Claim 22 recites the limitation "a non-lithium-containing ionic liquid." Claim 1, which claim 22 is indirectly dependent, recites the limitation "a non-lithium-containing ionic liquid." It is unclear if "a non-lithium-containing ionic liquid" recited in claim 22 is further limiting "a non-lithium-containing ionic liquid" recited in claim 1.
Claim 23 recites the limitation "one or more zwitterionic monomers." Claim 1, which claim 23 is indirectly dependent recites the limitation "one or more zwitterionic monomers." It is unclear if "one or more zwitterionic monomers" recited in claim 23 is further limiting "one or more zwitterionic monomers" recited in claim 1.
Claim 23 recites the limitation "each containing a cation." It is unclear what the term "each" is referring to.
Claim 24 is directly dependent from claim 23, indirectly dependent from claims 1, 21, and 22, and includes all the limitations of claims 1 and 21–23. Therefore, claim 24 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 25 recites the limitation "a gel electrolyte composite of claim 1" and includes all the limitations of claim 1. Therefore, claim 25 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is directly dependent from claim 25 and includes all the limitations of claim 25. Therefore, claim 26 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "wherein the nonvolatile electrolyte is a sodium-containing ionic liquid." Claim 1, which claim 28 is directly dependent recites the limitation "wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid." A sodium-containing ionic liquid recited in claim 28 is not one of the alternatives (i.e., a non-lithium-containing ionic liquid or a lithium-containing ionic liquid) recited in claim 1. It is unclear if "a sodium-containing ionic liquid" recited in claim 28 is further limiting "a non-lithium-containing ionic liquid" recited in claim 1.
Claim 37 is indirectly dependent from claim 25 and includes all the limitations of claim 25. Therefore, claim 37 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "wherein the nonvolatile electrolyte is a sodium-containing ionic liquid." Claim 25, which claim 38 is indirectly dependent recites the limitation 
Claim 47 recites the limitation "a nonvolatile electrolyte." Claim 47 has previously recited the limitation "a gel electrolyte composite of claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a nonvolatile electrolyte." It is unclear if "a nonvolatile electrolyte" recited in claim 47 is further limiting "a nonvolatile electrolyte" recited in claim 1.
Claim 47 recites the limitation "one or more zwitterionic monomers." Claim 47 has previously recited the limitation "a gel electrolyte composite of claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "one or more zwitterionic monomers." It is unclear if "one or more zwitterionic monomers" recited in claim 47 is further limiting "one or more zwitterionic monomers" recited in claim 1.
Claim 47 recites the limitation "a gel electrolyte composite" in line 6. Claim 47 recites the limitation "a gel electrolyte composite" in line 1. It is unclear if "a gel electrolyte composite" recited in line 6 is further limiting "a gel electrolyte composite" recited in line 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 6, 18, 19, 26, 26, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marzooq (Zwitterion-Containing Ionogel Electrolytes).
Regarding claim 1, Marzooq discloses a gel electrolyte composite comprising:
a nonvolatile electrolyte (EMI TFSI, P54/L23–26), and
a zwitterionic polymer scaffold (SBVI ionogel, TABLE 3.1),
wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (EMI TFSI, P54/L23–26) and
the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (SBVI ionogel, TABLE 3.1),
the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a non-lithium-containing ionic liquid (SBVI ionogel, TABLE 3.1), and
the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (SBVI ionogel, TABLE 3.1).
Marzooq discloses a zwitterionic polymer scaffold containing 7.72 mol % (SBVI, TABLE 3.1). The claimed mole content is one significant figure (i.e., 8 mol %). A mole content of 7.72 mol % correctly rounds to 8 mol %. Therefore, 7.72 mol % is 8 mol %.
Regarding claim 2
a cation selected from the group consisting of N,N′-dialkylimidazolium, N,N-dialkylpyrrolidinium, alkylammonium, alkylphosphonium, and N-alkylpyridinium (EMI TFSI, P54/L23–26); and
an anion selected from the group consisting of hexafluorophosphate, tetrafluoroborate, tetracyanoborate, tris((trifluoromethyl)sulfonyl)methide, trifluoroacetate, trifluoromethanesulfonate, bis((trifluoromethyl)sulfonyl)imide, bis(fluorosulfonyl)imide, thiocyanate, tosylate, nitrate, and tris(pentafluoroethyl)trifluorophosphate (EMI TFSI, P54/L23–26).
Regarding claim 4, Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the zwitterionic polymer scaffold is a copolymer scaffold formed from one or more zwitterionic monomers and one or more non-zwitterionic monomers (SBVI, TABLE 3.1).
Regarding claim 6, Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the one or more zwitterionic monomers each contain a cation selected from the group consisting of N,N′-dialkylimidazolium, N,N-dialkylpyrrolidinium, N-alkylpyridinium, and alkylammonium; and an anion selected from the group consisting of sulfonate, carboxylate, phosphate, phosphonate, and phosphonate (SBVI, TABLE 3.1).
Regarding claim 18
wherein the nonvolatile electrolyte constitutes 1-99 vol % of the gel electrolyte composite (P55/L7–14) and
the zwitterionic polymer scaffold constitutes 1-99 vol % of the gel electrolyte composite (P55/L7–14).
Regarding claim 19, Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the nonvolatile electrolyte constitutes 50-99 vol % of the gel electrolyte (P55/L7–14) composite and
the zwitterionic polymer scaffold constitutes 1-50 vol % of the gel electrolyte composite (P55/L7–14).
Regarding claim 25, Marzooq discloses an electrochemical energy storage device, comprising a gel electrolyte composite (P10/L13–17), wherein the gel electrolyte composite comprises:
a nonvolatile electrolyte (EMI TFSI, P54/L23–26), and
a zwitterionic polymer scaffold (SBVI ionogel, TABLE 3.1),
wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (EMI TFSI, P54/L23–26) and
the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (SBVI ionogel, TABLE 3.1),
the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile 
the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (SBVI ionogel, TABLE 3.1),
wherein the nonvolatile electrolyte constitutes 50-99 vol % of the gel electrolyte composite and the zwitterionic polymer scaffold constitutes 1-50 vol % of the gel electrolyte composite (P55/L7–14).
Marzooq discloses a zwitterionic polymer scaffold containing 7.72 mol % (SBVI, TABLE 3.1). The claimed mole content is one significant figure (i.e., 8 mol %). A mole content of 7.72 mol % correctly rounds to 8 mol %. Therefore, 7.72 mol % is 8 mol %.
Regarding claim 26, Marzooq discloses all claim limitations set forth above and further discloses an energy storage device:
wherein the storage device is a lithium-ion battery, a lithium metal battery, a sodium-ion battery, or a supercapacitor (P10/L13–17).
Regarding claim 47, Marzooq discloses a method of preparing a gel electrolyte composite including a nonvolatile electrolyte (EMI TFSI, P54/L23–26), and a zwitterionic polymer scaffold (SBVI ionogel, TABLE 3.1), wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (EMI TFSI, P54/L23–26) and the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (SBVI ionogel, TABLE 3.1), the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile 
providing an electrolyte solution that contains a nonvolatile electrolyte (P55/L7–14),
adding one or more zwitterionic monomers to the electrolyte solution (P55/L7–14),
polymerizing the one or more zwitterionic monomers via in situ free-radical polymerization to form a gel electrolyte composite (see ionogels, P57/L16–20), , and
collecting the gel electrolyte composite thus formed (FIG. 3.1, p57/l16–20).
Marzooq discloses a zwitterionic polymer scaffold containing 7.72 mol % (SBVI, TABLE 3.1). The claimed mole content is one significant figure (i.e., 8 mol %). A mole content of 7.72 mol % correctly rounds to 8 mol %. Therefore, 7.72 mol % is 8 mol %.

Claim(s) 1, 3, 5, 11, and 21–26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Lithium-Containing Zwitterionic Poly(Ionic Liquid)s as Polymer Electrolytes for Lithium-Ion Batteries, hereinafter Lu).
Regarding claim 1, Lu discloses a gel electrolyte composite comprising:
a nonvolatile electrolyte (LiTFSI, P17757/C1/L56–C2/L4), and
a zwitterionic polymer scaffold (VIPS, P17757/C1/L56–C2/L4),
wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (LiTFSI, P17757/C1/L56–C2/L4) and
the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (VIPS, P17757/C1/L56–C2/L4),
the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a non-lithium-containing ionic liquid (VIPS, P17757/C1/L56–C2/L4), and
the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 3, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the lithium-containing ionic liquid is either a lithium-based solvate ionic liquid formed from a lithium salt and an organic ligand or an ionic liquid formed from a lithium salt and a non-lithium-containing ionic liquid (LiTFSI, P17757/C1/L56–C2/L4.
Regarding claim 5, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 11
wherein the nonvolatile electrolyte is a lithium-containing ionic liquid (LiTFSI, P17757/C1/L56–C2/L4) and
the zwitterionic polymer scaffold contains 5 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 21, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the nonvolatile electrolyte is a lithium-containing ionic liquid (LiTFSI, P17757/C1/L56–C2/L4) and
the zwitterionic polymer scaffold contains 5 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 22, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the lithium-containing ionic liquid is either a lithium-based solvate ionic liquid formed from a lithium salt and an organic ligand or an ionic liquid formed from a lithium salt and a non-lithium-containing ionic liquid (LiTFSI, P17757/C1/L56–C2/L4).
Regarding claim 23, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only,
each containing a cation selected from the group consisting of N,N′-dialkylimidazolium, N,N-dialkylpyrrolidinium, N-alkylpyridinium, and alkylammonium, and an anion selected from the group consisting of sulfonate, carboxylate, phosphate, phosphonate, and phosphonate (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 24, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the nonvolatile electrolyte constitutes 60-95 vol % of the gel electrolyte composite (LiTFSI, P17757/C1/L56–C2/L4) and
the zwitterionic polymer scaffold constitutes 5-40 vol % of the gel electrolyte composite (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 25, Lu discloses an electrochemical energy storage device, comprising a gel electrolyte composite (P17757/C2/L50–59), wherein the gel electrolyte composite comprises:
a nonvolatile electrolyte (LiTFSI, P17757/C1/L56–C2/L4), and
a zwitterionic polymer scaffold (VIPS, P17757/C1/L56–C2/L4),
wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (LiTFSI, P17757/C1/L56–C2/L4) and
the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (VIPS, P17757/C1/L56–C2/L4),
the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile 
the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 26, Lu discloses all claim limitations set forth above and further discloses an energy storage device:
wherein the storage device is a lithium-ion battery, a lithium metal battery, a sodium-ion battery, or a supercapacitor (P17757/C2/L50–59).

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (Effect of Ionic Liquid on Mechanical Properties and Morphology of Zwitterionic Copolymer Membranes, hereinafter Brown).
Regarding claim 1, Brown discloses a gel electrolyte composite comprising:
a nonvolatile electrolyte (IL, P792/C2/L3–14), and
a zwitterionic polymer scaffold (see zwitterionic copolymers, FIG. 1),
wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (EMI TFSI, P54/L23–26) and
the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (see zwitterionic copolymers, FIG. 1),
the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile 
the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (see zwitterionomers, TABLE 2).
Regarding claim 8, Brown discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid (IL, P792/C2/L3–14) and
the zwitterionic polymer scaffold contains 10 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite (TABLE 2, P792/C2/L3–14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 28, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Lithium-Containing Zwitterionic Poly(Ionic Liquid)s as Polymer Electrolytes for Lithium-Ion Batteries) as applied to claim(s) 1 and 26 above, and further in view of Lee et al. (US 2016/0064774 A1).
Regarding claim 28, 37, and 38, Lu discloses all claim limitations set forth above, but does not explicitly disclose a gel electrolyte composite or energy storage device:
wherein the storage device is a sodium-ion battery; and
wherein the nonvolatile electrolyte is a sodium-containing ionic liquid, the sodium-containing ionic liquid being either a sodium-based solvate ionic liquid formed from a sodium salt and an organic ligand or an ionic liquid formed from a sodium salt and a non-sodium-containing ionic liquid.
Lee discloses a sodium-ion battery comprising a nonvolatile electrolyte that is a sodium-containing ionic liquid, the sodium-containing ionic liquid being either a sodium-based solvate ionic liquid formed from a sodium salt and an organic liquid or an ionic liquid formed from a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshizawa (Ion conduction in zwitterionic-type molten salts and their polymers) discloses a gel electrolyte composite comprising a nonvolatile electrolyte (FIG. 3, P1060/C2/L22–32), and a zwitterionic polymer scaffold (FIG. 3, P1060/C2/L22–32),wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (FIG. 3, P1060/C2/L22–32) and the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (FIG. 3, P1060/C2/L22–32), the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a non-lithium-containing ionic liquid (FIG. 3, P1060/C2/L22–32), and the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (FIG. 3, P1060/C2/L22–32).

Lind (Zwitterion-Containing Ionogel Electrolytes) discloses a gel electrolyte composite comprising a nonvolatile electrolyte (FIG. 4, S2/L1–12), and a zwitterionic polymer scaffold (FIG. 4, S2/L1–12), wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (FIG. 4, S2/L1–12) and the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (FIG. 4, S2/L1–12), the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a non-lithium-containing ionic liquid (FIG. 4, S2/L1–12), and the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (FIG. 4, S2/L1–12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725